Conviction is for possessing equipment for the purpose of manufacturing intoxicating liquor, punishment being one year in the penitentiary.
The record is before this court without a statement of the facts proven on the trial. Complaint is made by bill of exception No. 1 at the refusal of the court to grant a severance and place one Moore, a co-defendant, upon trial first. The court qualifies the bill by stating that said Moore was a fugitive from justice and had never been arrested. Under such circumstances the court properly refused the request for severance. Art. 651, C. C. P., 1925, Rev., Anderson v. State, 8 Tex. Crim App. 542; Crane v. State, 91 Tex.Crim. Rep.,240 S.W. 920; Moore v. State, 96 Tex.Crim. Rep.,257 S.W. 246.
There are numerous other bills of exception in the record. As presented none of them are believed to show error. It is difficult to appraise bills relating to the admission of evidence without having before us the facts proven on the trial.
The judgment is affirmed.
Affirmed.